In re Grant, Terry; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. Bernard, 34th Judicial District Court Div. C, Nos. 87-983 c/w 90-004; to the Court of Appeal, Fourth Circuit, No. 2001-0413.
Granted. A review of defendants’ supplemental answer reveals it sets forth no substantive defenses not raised in the original answer and was filed for the purpose of circumventing the time limits for requesting a jury trial. See Barberito v. Green, 275 So.2d 407 (La.1973). Accordingly, the judgment of the trial court is reversed, and relator’s motion to strike the jury is granted. Case remanded to the trial court for further proceedings.